Citation Nr: 0911286	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-30 946	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Samaritan Medical Center in Watertown, 
New York, from April 11, 2007 to April 24, 2007.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from March 1963 to January 
1967.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 determination of the VA 
Medical Center in Canandaigua, New York.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical expenses for 
services rendered at Samaritan Medical Center in Watertown, 
New York, from March 29, 2007 to April 24, 2007.

2.  VA paid the appellant for the unauthorized medical care 
rendered from March 29, 2007, to April 10, 2007.

3.  After receiving care at Samaritan Medical Center from 
March 29, 2007, to April 10, 2007, the Veteran could not have 
been transferred to a VA Medical Center for continuation of 
such treatment due to the unavailability of beds.  


CONCLUSION OF LAW 

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Samaritan Medical 
Center in Watertown, New York, from April 11, 2007 to April 
24, 2007, are met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§§  17.120, 17.121 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
VCAA notice by letter dated July 2007.  Regardless, according 
to the Court, because the claim in this case is governed by 
the provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Therefore, the Board's decision to proceed in adjudicating 
this claim, rather than remanding it for assistance or 
additional notification, does not prejudice the Veteran in 
the disposition thereof. Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

II.  Analysis of Claim

The evidence of record is scant, but reflects that the 
Veteran was a patient at Samaritan Medical Center in 
Watertown, New York, from March 29, 2007, to April 24, 2007.  
On the first day of this hospitalization, he underwent 
surgery, or more specifically, a foot amputation, secondary 
to an infected diabetic ulcer.  By April 3, 2007, a medical 
professional noted that the Veteran was stable.  Two days 
later, on April 5, 2007, personnel from Samaritan Medical 
Center began discussions with personnel from a VA Medical 
Center regarding transferring the Veteran to the VA facility 
for follow-up care, including further surgery related to the 
fitting of a prosthetic device and rehabilitation therapy, 
including physical and occupational.  The actual transfer 
took place weeks later, on April 24, 2007. 

In July 2007, the VA approved payment for part of the 
Veteran's stay at Samaritan Medical Center, from March 29, 
2007, to April 10, 2007.  VA disapproved payment for the 
remaining days of the Veteran's stay on the basis that, on 
April 10, 2007, the Veteran was deemed stable and VA 
facilities were feasibly available for care.  

According to written statements the Veteran submitted during 
the course of this appeal, VA should have paid for the 
Veteran's entire stay at Samaritan Medical Center because 
from April 11, 2007 to April 24, 2007, VA had no beds 
available for the Veteran for the care needed.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service- 
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Claims for payment of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  An emergency shall be deemed to have ended 
at the point when a VA physician has determined that, based 
on sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability.  38 C.F.R. § 17.121 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, as the Veteran alleges, Patient and Family 
Services Social Work Summaries dated from April 5, 2007 to 
April 23, 2007, confirm that, during the remaining days of 
the Veteran's stay at Samaritan Medical Center, the VA 
Medical Center to which the Veteran was transferring had no 
beds available and could thus not accept the Veteran's 
transfer there for the care needed.  This is so despite the 
fact that the Veteran's medical condition had been stabilized 
since April 3, 2007.  

In light of the foregoing, the Board finds that the Veteran 
could not possibly have been transferred from Samaritan 
Medical Center to the VA Medical Center during the time 
period in question for continuation of the treatment rendered 
at Samaritan Medical Center.  Based on this finding, the 
Board concludes that the criteria for entitlement to payment 
of unauthorized medical expenses for services rendered at 
Samaritan Medical Center in Watertown, New York, from April 
11, 2007 to April 24, 2007, are met.  The evidence in this 
case supports the Veteran's claim and it is therefore 
granted.  The Board notes that in reaching this conclusion, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The payment of unauthorized medical expenses for services 
rendered at Samaritan Medical Center in Watertown, New York, 
from April 11, 2007, to April 24, 2007, is granted, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


